Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Amendment Entry
1. 	Applicant’s preliminary amendment filed 8/11/20 is acknowledged. Claim 1-26 have been canceled without prejudice or disclaimer. New claims 27-40 were added. Currently claims 27-40 are pending and under consideration. 
Priority
2. 	If applicant desires priority under 35 U.S.C. 120 based upon a previously filed
application number 15/920,076 filed 3/13/18, now Patent No.10,564,166 and application number 14/388,164 filed 9/25/14, now Patent No. 9,958,457, specific reference to the earlier filed applications must be made in the instant application. For benefit claims under 35 U.S.C. 120, 121 or 365(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. This should appear as the first sentence of the specification following the title, preferably as a separate paragraph unless it appears in an application data sheet. Please add the Patent Numbers (9,958,457 and 10,564,166) to the first line of the specification.
Information Disclosure Statement
3. 	The listing of references in the specification is not a proper information disclosure
statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper.” 

has cited the references they have not been considered.
Specification
4. 	The specification has not been checked to the extent necessary to determine the
presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.
I. The use of the term “TWEEN”, which is a trade name or a mark used in
commerce, has been noted in this application. It should be capitalized wherever it
appears and be accompanied by the generic terminology. For example see sections 0188 and 0221. 
Although the use of trade names and marks used in commerce (i.e., trademarks,
service marks, certification marks, and collective marks) are permissible in patent
applications, the proprietary nature of the marks should be respected and every effort
made to prevent their use in any manner which might adversely affect their validity as
commercial marks.
Claim Objections
5. 	Claim 34 is objected to because of the following informalities: The
claim utilizes several acronyms (CCL3, CCL5, CCL18, hsCRP, and TnI). Although the term may have art-recognized meanings, it is not clear if applicant intends to claim any prior art definition of the abbreviations. The terms should be defined in their first instance. For example, CCL3 - is chemokine (C-C motif) ligand 3, also known as Macrophage inflammatory protein-1a (MIP-1a). See section 0122. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 35, 36 and dependent claims 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 35 is vague and indefinite in reciting “Table A” because the contents
of Table A can be modified. It is suggested that the actual analytes are included in the
claim to remove ambiguity. Appropriate correction is required.
B.	The term “positive range” in claim 35 is a relative term which renders the claim indefinite. The term “positive range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if Applicant intends to mean the analyte will be positive or is some other measurement required. What will be considered within the positive range? It is suggested that the term range is omitted in order to obviate the rejection.  


Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

I. 	Claims 1-33 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable
over Everhart et al. (WO 00/34781) in view of Blanchard-Dionne et al. (Optics Express,
8/1/11, Vol.19, No.16, pages 1-6).
Everhart et al. disclose a device (system) and method for measuring target
analytes. In the device, the attachment of the target analyte is evident by diffraction
imaging that can be seen with the eye (reading on ambient light) or optionally with a
sensor device. See abstract. The light can be in the visible spectrum or non-visible point
light sources. Pages 6 lines 21-33. Everhart et al. teach that their system and devices
can be configured for a wide variety of analytes in various media. For example, see
page 1 lines 17-25. Evenhart et al. further teach that the prior art has demonstrated
devices with multiple color indicators as seen in U.S. Patent #5,482,830 to Bogart et al.
(reference region/sensor and detection region/sensor). For example, see page 3 lines
11-26. In one embodiment, a receptor material forms a reactive layer on the attachment
layer of the device (patterned analyte-specific receptor layers). Pages 5-6 and 14-15.
The device also contains a plastic (polymer) film that allows for image diffractions. See
page 18-19.
Everhart et al. differ from the instant invention in not specifically teaching the
utility of a balanced sensor.
However, Blanchard-Dionne et al. et al. disclose the utility of a high resolution
SPR sensor that uses balanced intensity detection between two polarization laser
beams. This balanced sensor allows for sensitivity improvement, noise reduction, and
rejection of any uncorrelated variation in the intensity signal. See abstract.


time of applicant’s invention to employ a balanced sensor as taught by Blanchara-
Dionne et al. in the sensor device of Evenhart et al. because Blanchard-Dionne et al. et
al. disclosed that the balanced sensor allows for sensitivity improvement, noise
reduction, and rejection of any uncorrelated variation in the intensity signal. See
abstract.

ll. 	Claims 34-40 are rejected under pre-AlA 35 U.S.C. 103(a) as being
unpatentable over Everhart et al. (WO 00/34781) in view of Blanchard-Dionne et al.
(Optics Express, 8/1/11, Vol.19, No.16, pages 1-6) and further in view of Saskia et al.
(Journal of Molecular and cellular Cardiology, Vo.45, 2008, pages 446-452).
Please see Everhart et al. (WO 00/34781) in view of Blanchard-Dionne et al.
(Optics Express, 8/1/11, Vol.19, No.16, pages 1-6) as set forth above.
Everhart et al. (WO 00/34781) in view of Blanchard-Dionne et al. (Optics
Express, 8/1/11, Vol.19, No.16, pages 1-6) differ from the instant invention in not
specifically teaching a detection zone comprising at least four biomarkers and 
epitope binding agents for the claimed antigens (CCL3, CCL5, CCL18, hsCRP, cardiac Tnl, and Table A).
However, Saskia et al. disclose that CCL3 along with additional chemokines and
parameters are useful in accessing acute coronary syndromes or future ischemic
events. See abstract. Plasma samples for patients with unstable angina (Table 1 and
Table 2 — including CRP) were used to determine circulating CCL3 levels. Page 447, 2.
Methods. 

and Table 3. Differential expression of the chemokines and accessed parameters were
associated with AMI. See page 450, 4. Discussion.
It would have been prima facie obvious to one of ordinary skill in the art at the
time of applicant’s invention to measure multiple chemokines and various other analyte
receptors as taught by Saskia et al. in the analyte detection device of Everhart et al.
because Saskia et al. disclosed that the differential expression of the chemokines and
accessed parameters were associated with AMI. See page 450, 4. Discussion.
One of skill in the art would have been motivated to measure the multiple
chemokines in order to receive early indications of acute coronary syndromes such as
AMI for possible prevention, monitoring, and/or treatment.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 27-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,564,166. 


10.  For reasons aforementioned, no claims are allowed.
11.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to LISA V COOK whose telephone number is (571)272-
0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hite://pair-direct.uspic.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lisa Cook
Art Unit 1642
Hoteling
571-272-0816
3/25/22

/LISA V COOK/Primary Examiner, Art Unit 1642